Case 2:21-cr-20354-PDB-APP ECF No. 166, PageID.423 Filed 06/08/21 Page 1 of 1

                                    United States District Court
                                    Eastern District of Michigan


United States of America,

                       Plaintiff,

v.
                                                            Criminal No. 21-20354-12
GARY PORTER

                       Defendant.
                                                      /

              AGREEMENT TO ASSUME CUSTODY OF THE DEFENDANT

       I agree to assume custody of the defendant and to supervise him or her in accordance with
this Court’s bond order.

       I also agree to use every effort to assure the appearance of the defendant at all scheduled
hearings in Court.

         I also agree to notify the Pretrial Services Agency [Telephone Number: (313) 234-5300]
immediately if the defendant violates any condition of his or her release, or if the defendant decides
to flee, or if the defendant disappears.

       I also agree to permit the defendant to reside in my home or at the address given to my
supervising officer until the case is over or as directed by my supervising officer.

        I understand I cannot be forced to assume these obligations. I have assumed these
obligations voluntarily. I agree to notify the Pretrial Services Agency if at any time for any reason
I am no longer able to comply with this agreement. I understand and agree that it is in the
defendant’s best interest to appear in Court as required and to comply with the conditions of his or
her bond.

       I have received a copy of this agreement, and a copy of this Court’s bond order.

                                         Patricia Jones
                                        Print Name




                                        Signature of Third-Party Custodian

Date: June 8, 2021
